                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTRELL TEEN, #461504,                           )
                                                 )
                       Plaintiff,                )
                                                 )
       vs.                                       )       Case No. 18-cv-01262-JPG
                                                 )
C/O GERMAINE,                                    )
                                                 )
                       Defendant.                )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       This case is now before the Court for preliminary review of the First Amended Complaint

filed by Plaintiff Antrell Teen on September 24, 2018. (Doc. 11). Plaintiff claims that Officer

Germaine refused to make photocopies of legal documents that Plaintiff intended to file in a

pending legal action involving officials at St. Clair County Jail (“Jail”). (Doc. 11, pp. 7, 9).

Plaintiff seeks monetary damages for this retaliatory conduct. (Doc. 11, p. 8).

       This case is before the Court for preliminary review of the Amended Complaint pursuant

to 28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).

                                      Amended Complaint

        The allegations set forth in support of Plaintiff’s claims are as follows: Since 2016, Jail

officials have retaliated against Plaintiff for filing lawsuits against approximately twenty

employees, supervisors, and administrators at the Jail. (Doc. 11, pp. 7, 9). In this case, Plaintiff

                                                 1
focuses on a single incident involving Officer Germaine.1 Id. In May 2018, Plaintiff asked the

officer on one or more occasions for photocopies of legal documents he needed to respond to a

motion for summary judgment in Teen v. Lazante, et al., No. 17-cv-00929-JPG-RJD (S.D. Ill.).

The officer took the original documents from Plaintiff but refused to copy them or explain why

he would not do so. Id. Plaintiff was forced to submit an incomplete response to the summary

judgment motion. Id. He claims that Officer Germaine denied his request for photocopies in

order to retaliate against him for naming the officer’s coworkers as defendants in the suit. Id.

                                              Discussion

        To facilitate the orderly management of future proceedings in this case and in accordance

with Federal Rules of Civil Procedure 8(e) and 10(b), the Court deems it appropriate to organize

the claims in Plaintiff’s pro se Amended Complaint into the following counts:

        Count 1: First Amendment retaliation claim against Germaine for denying
        Plaintiff access to photocopies because he filed complaints and/or civil suits
        against Jail staff members.

        Count 2: First Amendment claim against Germaine for denying Plaintiff access
        to the courts by preventing him from filing a complete response to the summary
        judgment motion in Teen v. Lazante, et al., No. 17-cv-00929-JPG-RJD (S.D. Ill.).

Any claims not recognized above but encompassed by the allegations in the Amended

Complaint are considered dismissed without prejudice pursuant to Twombly.

                                               Count 1

        In order to state a retaliation claim under the First Amendment, a plaintiff must show

that: (1) he engaged in protected conduct; (2) he suffered a deprivation likely to prevent future

protected activities; and (3) the protected conduct was a motivating factor for the retaliatory


1
  Plaintiff also refers to C/O Miller in the statement of his claim. However, he has not named Officer
Miller as a defendant in the Amended Complaint. All claims against this individual are considered
dismissed without prejudice from the action. FED. R. CIV. P. 10(a); Myles v. United States, 416 F.3d 551,
551-52 (7th Cir. 2005) (to be considered a party, a defendant must be “specif[ied] in the caption”).

                                                   2
action. Felton v. Huibregtse, 525 F. App’x 484, 486 (7th Cir. 2013) (citations omitted). At this

stage, the Court must construe all allegations liberally in favor of the pro se litigant. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). When doing so, the Court

finds that Plaintiff has stated a plausible retaliation claim against Officer Germaine.

       Plaintiff allegedly engaged in protected conduct when he filed a suit against several

members of the Jail’s staff, satisfying the first element of this claim at screening. See, e.g.,

Higgason v. Farley, 83 F.3d 807, 810 (7th Cir. 1996) (retaliation for filing lawsuit); Murphy v.

Lane, 833 F.2d 106, 108-09 (7th Cir. 1987) (per curiam) (same). Second, Officer Germaine

allegedly retaliated against Plaintiff by refusing to copy his legal documents, thus deterring

Plaintiff from engaging in future protected conduct (i.e., litigation of his claims). See Howland

v. Kilquist, 833 F.2d 639, 644 (7th Cir. 1987) (“[A]n act in retaliation for the exercise of a

constitutionally protected right is actionable under section 1983 even if the act, when taken for

different reasons, would have been proper.”).          Finally, Officer Germaine’s conduct was

motivated by the suit Plaintiff filed against the officer’s coworkers. Accordingly, Count 1 shall

receive further review against Officer Germaine.

                                              Count 2

       A two-part test is used to determine whether prison administrators have violated an

incarcerated person’s right of access to the courts. First, the plaintiff must show that prison

officials failed “to assist in the preparation and filing of meaningful legal papers by providing . . .

adequate law libraries or adequate assistance from persons trained in the law.” Jenkins v. Lane,

977 F.2d 266, 268 (7th Cir. 1992). Second, the plaintiff must also show some “quantum of

detriment,” i.e., actual substantial prejudice to specific litigation, that was caused by the

challenged conduct. Alston v. DeBruyn, 13 F.3d 1036, 1041 (7th Cir. 1994); Kincaid v. Vail, 969



                                                  3
F.2d 594, 603 (7th Cir. 1992); Jenkins, 977 F.2d at 268. Plaintiff does not show a detriment to

specific litigation. He merely alleges that he was forced to file an incomplete response to a

summary judgment motion. However, Plaintiff does not indicate that this resulted in any actual

prejudice to his pending suit. For example, Plaintiff does not allege that he lost the case because

of the incomplete response. He does not describe the documents, summarize their contents, or

explain their purpose. In other words, Plaintiff’s allegations do not suggest that he was actually

prejudiced by Officer Germaine’s conduct. Further, it appears that this claim is premature, given

that Plaintiff filed this action before a decision was made on the dispositive motion. For these

reasons, Count 2 shall be dismissed without prejudice.

                                        Pending Motions

       Plaintiff’s Motions for Leave to Proceed in forma pauperis (Docs. 4 and 9) will be

addressed in a separate order.

                                           Disposition

       IT IS HEREBY ORDERED that COUNT 1 survives screening and is subject to further

review against Defendant C/O GERMAINE.

       IT IS ORDERED that COUNT 2 is DISMISSED without prejudice against Defendant

C/O GERMAINE for failure to state a claim upon which relief may be granted.

       The Clerk of Court shall prepare for Defendant C/O GERMAINE: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service

of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First Amended

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified

by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps



                                                4
to effect formal service on Defendant, and the Court will require Defendant to pay the full costs

of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If the Defendant cannot be found at the address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file, nor disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

Magistrate Judge for further pre-trial proceedings.

       Further, this entire matter is hereby REFERRED to a United States Magistrate Judge

for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should all the

parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, regardless of whether

his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give

security for the same, the applicant and his or her attorney were deemed to have entered into a

stipulation that the recovery, if any, secured in the action shall be paid to the Clerk of the Court,

who shall pay therefrom all unpaid costs taxed against Plaintiff and remit the balance to Plaintiff.

Local Rule 3.1(c)(1).



                                                 5
       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a

transfer or other change in address occurs. Failure to comply with this order will cause a delay

in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 17, 2018

                                                   s/J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   United States District Judge




                                               6
